Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12 of U.S. Patent No. 9895228. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical subject matter.
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claim 4, 5, 27, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically a recitation of all of the elements: sizer cover 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 23-24, 27, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the proximal end displaces distally along the shaft…the proximal end displaces proximally”. The examiner is unclear how a proximal end could displace distally or displace proximally.   The examiner takes the interpretation that it is the collar that displace proximally and distally.
Claims 2-6, 23-24, 27, 29-30 are rejected under 112b as being dependent upon claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 23-24, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Rosenman (US 20030191416) in view of Matsuura (US 20050155612) further in view of Don Michael (US 20010044634)
Regarding claim 1, Rosenman discloses a heart valve sizer (50), comprising:  
5a handle (54); 
a shaft (60) extending distally from the handle to a distal end (towards 56); 

10a sizer cover (58) having a proximal end (towards 60) and a distal end (towards 56), the proximal end (top face of 58) and the distal end (bottom face of 58) extending to at least a proximal end of the sizing element (Fig 6 and 7), wherein the distal end of the sizer cover expands with radial expansion of the sizing element (paragraph 0032, 0036) (wherein the examiner notes that flexible sheath is positioned around the arms 56 and therefore, will expand and contract with the arms) 15and the distal end of the sizer cover contracts with radial contraction of the sizing element (paragraph 0032, 0036) and a middle portion of the sizer cover (portion between the top and bottom face of 58 best seen in Figure 7) between the proximal and distal ends thereof provides a guard against entanglement of the sizing element with structures of a human heart (Fig 7) (wherein the examiner notes the arms 56 will be enveloped by the sheath 58 and therefore, no entanglement will take place).  
Rosenman is silent regarding a collar encircling and movable along the shaft, while the proximal end displaces distally along the shaft causing a radial expansion, while the proximal end displaces proximally causing radial contraction, and a conical guard. 
Matsuura teaches a conical guard (Fig 3-4, and 8). Therefore, it would have been obvious at the time of the invention to modify Rosenman by Matsuura for the purpose of providing an atraumatic device, minimizing any potential irritation due to tissue contact due to the soft and flexible nature of the mesh. 
Don Michael teaches a collar (46) encircling and movable along the shaft (2), while the proximal end displaces distally along the shaft causing a radial expansion, while the proximal 
Regarding claim 202, Rosenman discloses wherein the sizer cover comprises an elastomeric material configured to expand and contract in response to conversion of the sizing element between its first, radially-retracted configuration and its second, radially-expanded configuration (paragraph 0032).  
Regarding claim 206, Rosenman discloses wherein the sizer cover extends along the length of the sizing element, and completely covers the sizing element (Fig. 6 and 7).
Regarding claim 2023, Rosenman discloses wherein the sizing element comprises a plurality of sizing petals that are generally in contact with one another in the first, radially- retracted configuration and separate in the second, radially-expanded configuration (Fig 5-7).  
5		 	Regarding claim 2024, Rosenman discloses wherein the sizer cover distal end extends distally around at least a portion of each sizing petal (Fig 5-7).  
Regarding claim 30, Rosenman discloses wherein the sizer cover extends along the length of the sizing element and completely covers the sizing element (Fig. 5-7) (wherein the examiner notes that the sheath is shown separated from the device for clarity sake in Fig 5, however based on the description and figures, it is attached to the device, and it would completely cover the sizing element and therefore also extend along the length of the sizing element).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenman in view of Matsuura further in view of Braido (US 20110098802)
Regarding claim 203, Rosenman is silent regarding wherein the distal end of the sizer cover is pleated.  Braido teaches wherein the distal end of the sizer cover is pleated (Fig 7) (paragraph 0065). Braido is used to teach a pleated expandable cuff (200) e.g. a cover that surrounds the valve within the interior of the body. It would have been obvious at the time of the invention to modify Rosenman’s sheath with the addition of pleats as shown in Braido for the purpose of allowing for further expansion and retraction capabilities. The use of pleats is well-known in the art to a skilled artisan. It allows one to reach a much larger expanded configuration but still collapse back to a contracted configuration. The use of pleats will allow for the sheath to be used for devices with different expansion diameters and therefore, allow for a more a universal cover. Therefore, it would have been obvious to modify Rosenman’s flexible sheath by including pleats as shown in Braido for the purpose of allowing for a further expandable configuration if needed. 
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
Examiner agrees that Rosenman’s sheath is tubular or cylindrical, flexible and preferably silicone. Hence, the use of Matsuura to teach the conical shape. In response to applicant’s arguments regarding Matsuura and Fig 6, the claim language does not preclude that the conical shape cannot be transitory. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASMEEN S WARSI/Examiner, Art Unit 3791      

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791